* Corpus Juris-Cyc. References: Homicide, 30CJ, p. 285, n. 38.
In the circuit court of Tunica county, the appellant, Will Burdo, alias "Blue Steel," was convicted of the crime of murder, and sentenced to hang. There are no briefs in this case, but the defendant, in his own proper person, presents an assignment of errors with fourteen grounds for reversal, which may be grouped into three parts:
(1) The competency of certain jurors.
(2) Permitting evidence of Nichols and Garner as to statements made by the appellant on the ground that the corpus delicti had not been proved. *Page 162 
(3) And this same contention applies to the overruling of the motion of the defendant to exclude all the evidence offered by the state.
First, we think, under the frequent holdings of this court, the defendant was tried by a fair and impartial jury.
Second, the evidence abundantly shows that the deceased came to his death at the hands of the appellant; that he and the appellant were in the woods, having driven there in appellant's car; that they were drinking whisky; and the appellant says that, at the moment of the shooting, he had required the deceased, at the point of a pistol, to pull off all of his clothes, except two top shirts; that he then shot the deceased twice, at a time when the deceased was making no demonstration toward the accused.
The deceased was identified by two witnesses as being the one carried into the bottom by the appellant. It developed that there were five punctures of his intestines, and that his bladder was punctured by a bullet shot wound, and we think the corpusdelicti is fully established, and that the evidence of Nichols and Garner was properly admitted.
Third, there was ample evidence to support the verdict of the jury, and we can find no reason for disturbing same. The judgment of the lower court will be affirmed. Friday July 13, 1928, is fixed as the date of execution.
Affirmed. *Page 163